IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1720
                               Filed June 24, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL ALLEN ZANONI,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Boone County, James B. Malloy,

District Associate Judge.



      A defendant appeals his sentence of incarceration. AFFIRMED.



      Shawn Smith, Ames, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik, and Mary A. Triick,

Assistant Attorneys General, Dan Kolacia, County Attorney, and Kailyn Heston,

Assistant County Attorney, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2



TABOR, P.J.

      Despite a joint proposal from the State and the defense to suspend

Michael Zanoni’s sentence for third-offense possession of methamphetamine,

the district court followed the recommendation in the presentence investigation

(PSI) report to impose an indeterminate five-year prison term. On appeal, Zanoni

contends the district court failed to consider mitigating factors. Because the court

properly weighed the pertinent factors when sentencing Zanoni, we affirm.

I.    Background Facts and Proceedings

      Boone police officers arrested Zanoni for domestic abuse assault on

March 24, 2014. At the jail, officers found two baggies of methamphetamine in

Zanoni’s pants pocket.

      The State filed a two-count trial information, alleging: (1) possession of

methamphetamine, a schedule I controlled substance, third or subsequent

offense; and (2) serious misdemeanor domestic abuse assault.            Iowa Code

§§ 124.401(5), 708.2A(1)–(2)(b) (2013). Pursuant to a plea agreement, Zanoni

entered a guilty plea to possession of methamphetamine and the State, in turn,

dismissed the domestic abuse assault charge. A PSI filed on September 22,

2014, recommended Zanoni be sentenced to prison based on his risk of

reoffending.   The PSI noted Zanoni had participated in drug-intervention

programs outside of prison in the past but had not been able to abstain from drug

use; he even lied about being drug free on the day of his PSI appointment.

      At his sentencing hearing on September 26, 2014, both Zanoni and the

State advocated for probation. The prosecutor discussed Zanoni’s “long history
                                        3



of legal troubles, significantly stemming from his substance abuse problem.” The

prosecutor expressed her hope that “the period of probation and supervision,

along with any substance abuse treatment that he should receive as part of that”

would be enough to bring “his actions in line with the law.” The prosecutor also

conveyed to the court that a suspended sentence would allow Zanoni to

“continue working and pay off his fines.” Defense counsel told the court Zanoni

had “accepted responsibility for his actions” and was seeking treatment for his

“severe problem with substance abuse.” Defense counsel also highlighted that

“Zanoni . . . is working and has been gainfully employed at the same location for

the past five years.” But the district court sentenced him to incarceration not to

exceed five years, declining to suspend the sentence. The court told Zanoni the

indeterminate prison term was “what’s best towards your long-term rehabilitation.

. . . I want you to prove yourself in prison. I want you to be released from prison

as soon as possible and paroled, and then succeed while on parole.”

       Zanoni now appeals, claiming the court based its decision on his criminal

history alone and did not properly consider any of the other required sentencing

factors.

II.    Standard of Review.

       We review sentencing proceedings for corrections of errors at law. State

v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000). “The decision of the district

court to impose a particular sentence within the statutory limits is cloaked with a

strong presumption in its favor” and we will not reverse on appellate review

unless the defendant demonstrates an abuse of trial court discretion or a defect
                                        4



in the procedure, such as the district court’s failure to consider the sentencing

factors required under Iowa Code section 907.5(1).         Id.; see also State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002) (citing State v. Pappas, 337 N.W.2d

490, 494 (Iowa 1983)).

III.   Analysis.

       When pronouncing a sentence, the district court must weigh all pertinent

factors. State v. August, 589 N.W.2d 740, 744 (Iowa 1999) (quoting State v.

Cupples, 152 N.W.2d 277, 280 (Iowa 1967)).         These factors include: (a) the

defendant’s age, (b) the defendant’s prior convictions and prior deferred

judgments, (c) the defendant’s employment circumstances, (d) the defendant’s

family circumstances, (e) the defendant’s mental health and substance abuse

history and treatment options available in the community and the correctional

system, (f) the nature of the offense committed, and (g) such other factors as are

appropriate. Iowa Code § 907.5(1). It is also important for a judge to consider

the societal goals of sentencing criminal offenders, such as rehabilitation and the

protection of the community from further offenses. See id. § 901.5.

       In this case, the district court started its sentencing discussion by noting

the defendant’s age: “You’re a 37-year-old man . . . and you’ve been fighting

these things for all of your adult life.” The court pointed out convictions dating

back to 1995 and expressed its understanding of Zanoni’s “continual battle” with

substance abuse, mental health difficulties, and assaultive behavior.

       Zanoni seizes on the district court’s reference to his long history of legal

troubles, claiming his criminal record was the only factor considered by the court
                                           5



in rendering its sentence.      It is true the district court emphasized Zanoni’s

criminal history, including crimes directly involving controlled substances, as well

as crimes involving assaultive behavior.

       But Zanoni’s criminal history did not stand alone as district court’s on-the-

record justification for its choice of sentencing. The court also considered the

nature of the offense and attendant circumstances:

               As you noticed in the PSI I think the reporter indicates that
       society is the victim in the case. . . . Your use of controlled
       substances affects mostly you. It can have some spill-over effect,
       and it looks like [from the PSI] in your past it has at times. . . . The
       nature of your offense. It’s one that you’ve committed many times.

       The court noted Zanoni had committed this offense on prior occasions,

and the court had imposed probation—most recently in 2012. The court pointed

out those probationary periods were sometimes, but not always, successful. The

court also weighed Zanoni’s chances of reform, commenting: “The court system

has tried probation. I don’t think it would be successful just by itself.”

       Judges have the right to exercise their discretion when weighing the

factors relevant to sentencing a particular defendant.          State v. Wright, 340

N.W.2d 590, 593 (Iowa 1983).           Consequently, the sentences imposed by

individual judges may differ even in similar cases, as long as the terms are within

the range of reasonable choices availed to them by statute. Id. This use of

discretion is appropriate if it is not exercised “for reasons clearly untenable or to

an extent clearly unreasonable.” Id. Even where, after considering all of the

factors listed in Iowa Code section 907.5(1), a judge places considerable

emphasis on only one factor, a judge has not abused his or her discretion. See
                                          6



State v. Leckington, 713 N.W.2d 208, 216-17 (Iowa 2006) (holding it was not an

abuse of discretion for a court to place considerable emphasis on the nature of

the offense so long as the court considered multiple factors when making the

sentencing decision).

       Although the district court’s decision conflicted with the recommendation

of the State and the defense, it was consistent with the rationale in the PSI, fell

within the range of sentences authorized by statute, and was supported by a

thorough analysis of relevant sentencing factors.      Iowa Code § 902.9(1)(e).

Accordingly, we find no abuse of discretion.

III.   Conclusion.

       When sentencing Zanoni to an indeterminate five-year prison term, the

district court focused on Zanoni’s long criminal history.     But the court also

weighed several other factors in making its decision, including Zanoni’s age, his

severe substance abuse problem, his prior tendencies of assaultive behavior, his

prior revoked probations, the best option for his long-term rehabilitation, and the

best interests of society. A court’s emphasis on one factor’s importance over

others in determining a sentence does not constitute an abuse of discretion.

Thus, we find no need for resentencing.

       AFFIRMED.